SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. 1) Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 Forgent Networks, Inc. 108 Wild Basin Road, Austin, Texas 78746 (Name of Person(s) Filing Proxy Statement if other than the Registrant) The Red Oak Fund, LP, a Delaware limited partnership; Pinnacle Fund, LLP, a Colorado limited liability limited partnership; Bear Market Opportunity Fund, L.P., a Delaware limited partnership; Pinnacle Partners, LLC, a Colorado limited liability company; Red Oak Partners, LLC, a New York limited liability company; David Sandberg. Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: PRELIMINARY COPY, DATED MAY 12, 2009 FORGENT NETWORKS, INC. SPECIAL MEETING OF STOCKHOLDERS JUNE 2, PROXY STATEMENT OF RED OAK IN OPPOSITION TO THE MANAGEMENT OF FORGENT NETWORKS, INC. WHY YOU WERE SENT THIS PROXY STATEMENT This proxy statement is being furnished to holders of the common stock of Forgent Networks, Inc.(“ASUR” or the “Company”) in connection with the solicitation of proxies by Red Oak Partners, LLC, The Red Oak Fund, L.P., Pinnacle Fund LLP, Pinnacle Partners LLC, Bear Market Opportunity Fund, L.P. and David Sandberg, whom we refer to collectively as “Red Oak” in this proxy statement, to be used at the Special Meeting of Stockholders (the “Special Meeting”) of ASUR. The Special Meeting will be held at 10 A.M., on June 2, 2009 , at the Company's executive offices, 108 Wild Basin Road, Austin, Texas 78746. At the Special Meeting,ASUR is seeking stockholder approval of a 1-for-750 reverse stock split, a 750-for-1 forward stock split (if the reverse stock split is approved), and to approve the postponement or adjournment of the special meeting in the event an insufficient number of shares are present to approve the reverse/forward split. We refer to these as the “Go-Private Proposals” because their effect would be to terminate the Company’s status as a reporting company under the Securities Exchange Act of 1934, terminate its listed status and thereby deprive the stockholders of readily available information and further limit trading opportunities. The Company’s proxy statement dated April 20, 2009 contains information regarding the Go-Private Proposals, including a description of the material features of the Go-Private plan, and the voting procedures to be followed at the Special Meeting.These items are listed as proposals 1 through 3 in the Company proxy statement. Red Oak is soliciting proxies AGAINST the approval of the Go-Private Proposals for the reasons noted in this proxy statement. We urge you to vote AGAINST approving the Go-Private Proposals. We are not at this time sending you a separate proxy card granting us your proxy, because you can vote against the Go-Private Proposals by checking the “AGAINST” box on the Company’s proxy card. Red Oak beneficially owns an aggregate of 2,285,796 shares of ASUR’s total outstanding common stock. Red Oak and its affiliates are ASUR’s largest stockholder. Red Oak owns approximately 7.3% of ASUR’s total outstanding common stock and 7.5% of the common stock held by the public (namely, the common stock held by stockholders other than the board and management) based on the Company’s statement that as of April 16, 2009 there were 31,106,298 shares outstanding. With regard to stockholder approval of the Go-Private Proposals, the stock exchange rules governing the voting of shares held by brokerage firms for their customers preclude a vote on non-routine matters unless the stockholder gives instructions.Red Oak believes the Go-Private Proposals are not routine. In addition, to approve proposals 1 and 2 requires the affirmative vote of a majority of the Company’s outstanding shares. SO YOUR VOTE COUNTS! The persons and entities which constitute Red Oak are described below in the section entitled “Certain Information Regarding the Participants.” This proxy statement sometimes refers to Red Oak as “we,” “us,” “our” and variants of those words. The principal executive offices of ASUR are located at 108 Wild Basin Road, Austin, Texas 78746. This proxy statement is first being mailed to stockholders on or about May, 2009. -2- WE ARE OPPOSING THE GO-PRIVATE PROPOSALS BECAUSE: (1) Taking ASUR private is likely to result in severely limited liquidity for remaining shareholders. (2) The benefits claimed by the Company from implementing this proposal can for the most part be obtained without depriving the stockholders of a public market. (3) Paying out $0.36 per share to only certain holders is wasteful and unfair. We believe that the attempt to take the Company private is not in the best interest of stockholders.It will eliminate the requirement that stockholders and the public receive regular financial disclosure and will cause the Company’s shares to be removed from NASDAQ.The lack of listing and the non-availability of public financial information is highly likely to result in a lack of liquidity for stockholders wishing to sell and to limit the Company’s access to additional capital if needed.Although there can be no assurance the Company shares will continue to be listed on NASDAQ if the Go-private Proposals are defeated, there will still be more opportunities for liquidity if financial information continues to be publicly available. If Red Oak’s suggestion for a less drastic stock split is implemented and results in a stock price in excess of $1.00, the Company could remain listed on NASDAQ, which would provide public availability of price quotations and should provide a greater opportunity for holders to sell shares.
